Title: Lewis A. Pauly to Thomas Jefferson, 5 October 1812
From: Pauly, Lewis A.
To: Jefferson, Thomas


          sir Calf pasture 5h october 1812 
          under cover of the letter you did me the honor to write the 18th past, I recieved one from Mr Oster inclosing a copy of Mr Tazewell’s consultation in the case of Mae de Beauvois Which coincides in every respect with the opinion your goodness had allready bestowed on the subject; I hope the consul Will not loose any further time to have the proceedings advised immediately instituted; my recommandation to him to that effect, by this mail, gives him also some indications where, I believe, the citizenship of Ma Mrs de Beauvois may be proved proven.
          I am with a profound Respect.sir Your most humble and most obedient servantL. A. Pauly
        